DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 05/17/2017 Amendments/Arguments, which directly amended claim 1; and traversed the rejections of the claims of the 05/04/2017 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-27 are allowed.
Regarding claims 1, 10, and 19, a mobile system, method, and product for determining a position estimate with trust assessment and reducing an influence of at least one of the GNSS signal sources on a future position estimate generation based on a lower trust assessment for position estimates as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,163,068 discloses a method of detecting and mitigating Global Navigation Satellite System (GNSS) spoofing events may comprise determining a first vehicle state based on an Inertial Navigation System (INS) without GNSS input, determining a second vehicle state based on an INS with GNSS input, and comparing the first vehicle states.  When a difference between the vehicle states exceeds a predetermined threshold, the method concludes that GNSS spoofing is present, and utilizes only the first vehicle state as a correct vehicle state.  The method may further implement at least one state processing path, comprising consecutive processing runs based on INS sensors.  The method may further comprise reevaluating the vehicle state processing path, when the difference between the first vehicle state and the second vehicle state exceeds a threshold, to extricate a GNSS component from the processing path to at least a predetermined amount of time prior to when the GNSS spoofing was detected.
US 2021/0109230 discloses a method, apparatus and computer readable storage medium are provided for determining whether or not GNSS navigation data are potentially manipulated.  In the context of a method, GNSS reference data is received that represents one or more GNSS signals observed by a reference receiver at a reference position.  The method also receives GNSS navigation data and determines, at least partially based on said GNSS reference data and the GNSS navigation data, a position estimate of said reference position.  The method further includes determining, at least partially based on said reference position and the position estimate of said reference position, whether or not the GNSS navigation data are potentially manipulated.
US 10,641,906 discloses a method for determining the presence of interference on a GPS receiver.  The method involves monitoring global positioning system data received by a receiver under known non-interfering conditions, storing the data for analysis and, at a later time, comparing the data, over a period of time, with the position output of a pure inertial navigation system to determine the presence of characteristics indicating interference.
US 10,094,930 discloses a system to detect spoofing attacks.  The system includes a satellite-motion-and-receiver-clock-correction module, a compute-predicted-range-and-delta-range module, a subtractor, and delta-range-difference-detection logic.  The satellite-motion-and-receiver-clock-correction module periodically inputs, from a global navigation satellite system (GNSS) receiver, a carrier phase range for a plurality of satellites.  The satellite-motion-and-receiver-clock-correction module outputs a corrected-delta-carrier-phase range for a current epoch to a first input of a subtractor.  The compute-predicted-range-and-delta-range module outputs a predicted delta range to a second input of the subtractor.  The predicted delta range is based on inertial measurements observed for the current epoch.  The subtractor outputs a difference between the corrected-delta-carrier-phase range and the predicted delta range for the current epoch to delta-range-difference-detection logic.  The delta-range-difference-detection logic determines if the difference exceeds a selected-range threshold.  If the difference exceeds the selected-range threshold, the delta-range-difference-detection logic determines the GNSS receiver was spoofed in the current epoch.
US 8,922,427 discloses a system and method for detecting global positioning system (GPS) spoofing attacks includes collecting GPS readings along with inertial navigational system (INS) readings as a ground truth, and sequentially testing the GPS readings and INS readings through the use of a sequential probability ratio testing (SPRT) process.
US 9,513,129 discloses a method and apparatus for generating navigation solutions.  A global positioning system based navigation solution unit; an inertial navigation solution unit; a correction unit, a limiter, and an adding unit.  The global positioning system based navigation solution unit is capable of generating a first navigation solution.  The inertial navigation solution unit is capable of generating a second navigation solution.  The correction unit is capable of generating a raw correction.  The limiter is capable of selectively modifying the raw correction to fall within a selected range of corrections to form a correction.  The adding unit is capable of adding the correction to the second navigation solution to form a navigation solution.
US 5,557,284 discloses a pair of antennae in combination with a GPS signal receiver system is employed for detecting the reception of satellite information signals from a spoofing signal transmitter as opposed to those satellite information signals transmitted aboard each of the satellite vehicles which form a satellite positioning system.  As described herein, an indication of the pointing angle between the antennae and the actual transmitter transmitting the satellite information signals is detected.  The pointing angle and/or alternatively the range difference may be observed by monitoring the behavior of the pseudo random code associated with the carrier of the satellite information signal, or the carrier itself.  In turn, pseudo range measurements, pseudo range rate measurements, carrier phase measurements, and or Doppler count measurement associated with the two antennae may be use to obtain the desired discriminant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.